Appeal by defendant from a judgment of the County Court, Westchester County, rendered February 27, 1976, convicting him of attempted rape in the first degree and assault in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. The prosecutor, in his summation, stated that the attorneys for the defendants in this case (appellant was tried with two codefendants) didn’t believe the defendants’ story, and yet expected the jury to believe it. That was improper (see People v Coles, 47 AD2d 905; People v Fluker, 51 AD2d 1045) and was reversible error, even in the absence of an objection by defense counsel at the trial (see People v Coles, supra). We have examined appellant’s other contentions and find them to be without merit. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.